Citation Nr: 0901376	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  02-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral maxillary sinusitis.  


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The veteran had active military service from May 1970 to 
August 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia - 
which, in relevant part, granted the veteran's claim for 
service connection for bilateral maxillary sinusitis and 
assigned an initial 10 percent rating retroactively effective 
from September 1, 2000, the day following his discharge from 
the military when he returned to civilian life.  He wants a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (in this circumstance VA adjudicators must 
consider whether the rating should be "staged" to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others).

In June 2002, as support for his claim for a higher initial 
rating, the veteran and his spouse testified at a hearing at 
the RO before a Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  The VLJ 
that presided over that hearing is no longer employed by the 
Board.  The law requires the VLJ who conducted the hearing to 
participate in the decision on appeal.  38 C.F.R. § 20.707 
(208).  So, in November 2008, the Board sent the veteran a 
letter informing him of this and offering him another hearing 
before a VLJ that will ultimately decide this appeal.  
38 C.F.R. § 20.717.  The veteran was given 30 days to respond 
to the letter, otherwise his hearing request would be 
considered withdrawn.  As no response was received, another 
hearing will not be scheduled.  38 C.F.R. § 20.704(e).

The Board, however, is nonetheless remanding this case to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.




REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes conducting a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The 
veteran's last VA examination for his sinusitis was in 
September 2000, over eight years ago.  So another examination 
is needed to ascertain the current severity of this 
disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for a VA 
examination to assess the current 
severity of his bilateral maxillary 
sinusitis.  The claims folder must be 
made available to the examiner for review 
of the pertinent medical and other 
history.  Advise the veteran that failure 
to report for this examination, without 
good cause, may have adverse consequences 
on his claim for a higher initial rating.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran a supplemental statement of 
the case and give him an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




